On October 20,1993, the five (5) year suspended sentence for Negligent Homicide, heretofore entered on October 3,1990 is revoked. The defendant shall be punished by confinement in the Montana State Prison for a term of five (5) years. The defendant shall receive credit for time served which totals 21 days. The defendant shall be designated a dangerous offender. The court recommends that the Department of Corrections and Human Services not consider the Defendant eligible for parole until he has completed an inpatient alcohol treatment program.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to withdraw his petition.
IT IS HEREBY ORDERED that the matter is dismissed with prejudice.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.